United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison New, Jersey, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2178
Issued: March 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2013 appellant, through her attorney, filed a timely appeal from an
April 30, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) that
terminated her compensation and medical benefits. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits effective October 19, 2012; and (2) whether appellant met her burden of
proof to establish any continuing disability or medical residuals on or after October 19, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 10, 2011 appellant, then a 24-year-old mail carrier, filed a traumatic injury
claim alleging that she developed low back pain that day while lifting a bucket of mail in the
performance of duty. OWCP accepted her claim for a lumbar strain on October 28, 2011.
A magnetic resonance imaging scan obtained on November 8, 2011 demonstrated
bulging discs at L4-5 and L5-S1.
In a report dated December 5, 2011, appellant’s attending physician, Dr. Steven G.
Dorsky, a Board-certified orthopedic surgeon, stated that appellant was currently totally disabled
and required medication, physical therapy and epidural steroid injections.
Dr. Brett Gerstman, a Board-certified orthopedic surgeon, examined appellant on
December 27, 2011. He reported a full range of motion of the lumbar spine, normal motor
strength and decreased sensation to light touch along the left L5 dermatome. Dr. Gerstman
recommended physical therapy and epidural steroid injections.
On January 2, 2012 Dr. Gerstman diagnosed lumbar radiculopathy. He recommended
physical therapy and epidural steroid injections. Dr. Gerstman provided an injection on
January 18, 2012. He completed a work restriction on January 23, 2012 and recommended that
appellant return to sedentary work with lifting up to 10 pounds and primarily sitting with a small
amount of standing and walking. In a note dated January 30, 2012, Dr. Gerstman recommended
more advanced diagnostic testing to better evaluate whether she had underlying nerve damage.
He stated that appellant could perform light-duty work, if available. On January 31, 2012
Dr. Gerstman advised that she could return to light duty lifting up to 20 pounds. On February 7,
2012 he found that electromyogram and nerve conduction velocity testing demonstrated
evidence of an acute left-sided S1 radiculopathy. Dr. Gerstman recommended further steroid
injections and medications. On February 17, 2012 he indicated that appellant could return to
light work lifting up to 20 pounds as of February 20, 2012. Dr. Gerstman performed L5-S1 and
L1-S1 transforaminal epidural steroid injections on February 29, 2012.
OWCP authorized
February 21, 2012.

compensation

benefits

from

November 3,

2011

through

On March 1, 2012 Dr. Gerstman advised that appellant could return to light-duty work
lifting up to 20 pounds for four hours a day, five days a week beginning March 1, 2012.
The employing establishment noted that appellant returned to part-time limited duty on
February 22, 2012.
On March 2, 2012 Dr. Gerstman stated that appellant was cleared for part-time light duty.
He completed a report on March 8, 2012 and stated that she was experiencing an acute
exacerbation of her pain after being required to lift more than 20 pounds.
Dr. Dorsky completed a work restriction evaluation on March 16, 2012. He opined that
appellant could return to full duty and that she had reached maximum medical improvement as
of that date.
2

Appellant stopped work on March 16, 2012. In a narrative report dated March 19, 2012,
Dr. Dorsky stated that she could return to work on a full and unrestricted basis, but that she had
not yet reached maximum medical improvement.
On March 30, 2012 Dr. Gerstman noted that while appellant had returned to full-time
work her current work load aggravated her back pain. He recommended additional medication.
In a report dated April 10, 2012, Dr. Gerstman noted that appellant reported difficulties with her
full-time work and recommended a functional capacity evaluation. He also increased her pain
medication. Dr. Gerstman indicated that appellant could work full time without restrictions.
On April 17, 2012 Dr. Gerstman found that appellant could perform full-time work and
that she had reached maximum medical improvement. In a report dated April 19, 2012, he noted
that she had been misleading him regarding her work capacity. Dr. Gerstman believed that
appellant was working since March 16, 2012, but that she confirmed that this was not the case.
He stated that she continued to have symptoms secondary to left-sided S1 radiculopathy.
Appellant had maximized conservative measures and there was no further treatment
Dr. Gerstman could offer her as she was not a surgical candidate. Dr. Gerstman stated that she
had reached maximum medical improvement and was cleared to return to work on a full-time
basis without restrictions since March 16, 2012.
OWCP proposed to terminate appellant’s medical benefits and wage-loss compensation
on June 20, 2012. It found that Dr. Gerstman established that appellant’s work-related medical
condition and disability had ceased. Appellant did not submit any additional medical evidence.
By decision dated October 19, 2012, OWCP terminated appellant’s medical and wageloss benefits effective October 19, 2012.
Counsel requested an oral hearing before an OWCP hearing representative on
October 29, 2012. Appellant testified at the oral hearing held on February 6, 2013 that she was
unable to return to work due to her back injury.
In a decision dated April 30, 2013, OWCP’s hearing representative found that OWCP
met its burden of proof to terminate appellant’s compensation benefits as of October 19, 2012.
Appellant did not submitted sufficient evidence to establish continuing residuals or disability
after that day.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.3 Furthermore, the right to medical benefits for an
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

3

accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.5
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for a lumbar sprain. Appellant sought medical
treatment from Drs. Dorsky and Gerstman. The physicians supported her need for medical
treatment and disability for work until April 17, 2012. Dr. Gerstman indicated on that date that
appellant could perform full-time work and that there was no further treatment that he could
provide her as she was not a surgical candidate. He found that she had reached maximum
medical improvement and was cleared to return to work on a full-time basis without restrictions
as of March 16, 2012.
There is no medical evidence of record to support appellant’s continued medical residuals
or disability after April 17, 2012. Appellant’s physicians found that she could return to work at
full time without restrictions and did not require further medical treatment. The Board finds that
based on the medical evidence OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective October 19, 2012.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had disability causally related to her accepted
employment injury.6 To establish a causal relationship between the condition, as well as any
disability claimed and the employment injury, the employee must submit rationalized medical
opinion evidence, based on a complete factual background, supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s detailed
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.7

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

6

George Servetas, 43 ECAB 424, 430 (1992).

7

James Mack, 43 ECAB 321 (1991).

4

ANALYSIS -- ISSUE 2
Appellant did not submit any medical opinion evidence after OWCP’s October 19, 2012
termination decision which supported her need for further medical treatment or her disability for
work on or after October 19, 2012. As she failed to submit the necessary medical opinion
evidence, she failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the record does not establish that appellant has any continuing
disability or medical residuals on or after October 19, 2012 causally related to her accepted
employment injury. Thus, OWCP properly terminated wage-loss and medical benefits and
appellant has failed to establish continuing employment-related disability or residuals.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2013 is affirmed.
Issued: March 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

